

114 SRES 308 ATS: Expressing support for the designation of October 20, 2015, as the “National Day on Writing”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 308IN THE SENATE OF THE UNITED STATESNovember 5, 2015Mr. Casey (for himself and Mr. Roberts) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of October 20, 2015, as the National Day on Writing.
	
 Whereas people in the 21st century are writing more than ever before for personal, professional, and civic purposes;
 Whereas the social nature of writing invites people of every age, profession, and walk of life to create meaning through composing;
 Whereas more and more people in every occupation consider writing to be essential and influential in their work;
 Whereas writers continue to learn how to write for different purposes, audiences, and occasions throughout their lifetimes;
 Whereas developing digital technologies expand the possibilities for composing in multiple media at a faster pace than ever before;
 Whereas young people are leading the way in developing new forms of composing by using different forms of digital media;
 Whereas effective communication contributes to building a global economy and a global community;
 Whereas the National Council of Teachers of English, in conjunction with its many national and local partners, honors and celebrates the importance of writing through the National Day on Writing;
 Whereas the National Day on Writing celebrates the foundational place of writing in the personal, professional, and civic lives of the people of the United States;
 Whereas the National Day on Writing highlights the importance of writing instruction and practice at every educational level and in every subject area;
 Whereas the National Day on Writing emphasizes the lifelong process of learning to write and compose for different audiences, purposes, and occasions;
 Whereas the National Day on Writing honors the use of the full range of media for composing, from traditional tools like print, audio, and video to Internet website tools like blogs, wikis, and podcasts; and
 Whereas the National Day on Writing encourages all people of the United States to write, enjoy, and learn from the writing of others: Now, therefore, be it
	
 That the Senate— (1)supports the designation of October 20, 2015, as the National Day on Writing;
 (2)strongly affirms the purposes of the National Day on Writing; and
 (3)encourages educational institutions, businesses, community and civic associations, and other organizations to celebrate and promote the National Day on Writing.